Case 20-21595-GLT         Doc 163
                            Filed 09/18/20 Entered 09/18/20 13:23:27 Desc Main
                           Document      Page 1 of 7              FILED
                                                                   9/18/20 11:11 am
                                                                  CLERK
                                                                  U.S. BANKRUPTCY
                 IN THE UNITED STATES BANKRUPTCY COURT            COURT - WDPA
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                :   Case No. 20-21595-GLT
                                       :
 MAJESTIC HILLS, LLC,                  :   Chapter 11
                                       :   Related Dkt. No. 162
             Debtor.                   :
                                       :
                                       :
 MUTUAL BENEFIT INSURANCE CO.,         :
                                       :
             Plaintiff,                :
                                       :
 v.                                    :   Adv. Case No. 20-02112-GLT
                                       :
 MAJESTIC HILLS, LLC., et al.,         :
                                       :
             Defendants,               :
                                       :
                                       :
 NVR, INC. d/b/a RYAN HOMES,           :
                                       :
             Plaintiff,                :
                                       :
 v.                                    :   Adv. Case No. 20-02084-GLT
                                       :
 MAJESTIC HILLS, LLC., et al.,         :
                                       :
             Defendants,               :
                                       :
                                       :
 DOUGLAS E. GRIMES and                 :
 SUZANNE M. GRIMES,                    :
                                       :
             Plaintiffs,               :
                                       :
 v.                                    :   Adv. Case No. 20-02088-GLT
                                       :
 MAJESTIC HILLS, LLC., et al.,         :
                                       :
             Defendants,               :
                                       :




                                       1
Case 20-21595-GLT         Doc 163    Filed 09/18/20 Entered 09/18/20 13:23:27   Desc Main
                                    Document      Page 2 of 7




                                               :
 CHRISTOPHER PHILLIPS and                      :
 ELIZABETH PHILLIPS,                           :
                                               :
             Plaintiffs,                       :
                                               :
 v.                                            :   Adv. Case No. 20-02089-GLT
                                               :
 MAJESTIC HILLS, LLC., et al.,                 :
                                               :
             Defendants,                       :
                                               :
                                               :
 CHRISTOPHER PHILLIPS and                      :
 ELIZABETH PHILLIPS,                           :
                                               :
             Plaintiffs,                       :
                                               :
 v.                                            :   Adv. Case No. 20-02090-GLT
                                               :
 NVR, INC. d/b/a RYAN HOMES, et al.,           :
                                               :
             Defendants,                       :
                                               :
                                               :
 JEANNE E. HECHT,                              :
                                               :
             Plaintiff,                        :
                                               :
 v.                                            :   Adv. Case No. 20-02091-GLT
                                               :
 MAJESTIC HILLS, LLC., et al.,                 :
                                               :
             Defendants,                       :
                                               :




                                               2
Case 20-21595-GLT            Doc 163    Filed 09/18/20 Entered 09/18/20 13:23:27          Desc Main
                                       Document      Page 3 of 7




                                                  :
 JEFFREY SWAREK and                               :
 CHRISTINE SWAREK,                                :
                                                  :
                Plaintiffs,                       :
                                                  :
 v.                                               :   Adv. Case No. 20-02092-GLT
                                                  :
 MAJESTIC HILLS, LLC., et al.,                    :
                                                  :
                Defendants,                       :
                                                  :
                                                  :
 BRIAN SANDERS, JESSICA SANDERS,                  :
 RAJIV BHATT, and NAMRATA BHATT,                  :
                                                  :
                Plaintiffs,                       :
                                                  :
 v.                                               :   Adv. Case No. 20-02093-GLT
                                                  :
 MAJESTIC HILLS, LLC., et al.,                    :
                                                  :
                Defendants,                       :
                                                  :
                                                  :
 NORTH STRABANE TOWNSHIP,                         :
                                                  :
                Plaintiff,                        :
                                                  :
 v.                                               :   Adv. Case No. 20-02094-GLT
                                                  :
 MAJESTIC HILLS, LLC., et al.,                    :
                                                  :
                Defendants,                       :
                                                  :

                                MEDIATION REFERRAL ORDER

                AND NOW, this 18th day of September 2020, and upon the Certification of Counsel

 [Dkt. No. 161] filed by the parties indicating their consent to an order directing mediation, and in

 connection with the Order: (I) Directing Mediation; (II) Establishing Mediation Plan and

 Procedures, Including Limited Pre-Mediation Discovery, and (III) Implementing a Stay of

                                                  3
Case 20-21595-GLT         Doc 163        Filed 09/18/20 Entered 09/18/20 13:23:27            Desc Main
                                        Document      Page 4 of 7



 Proceedings Pending Mediation entered contemporaneously herein [Dkt. No. 162], it is hereby

 ORDERED, ADJUDGED, and DECREED as follows:

                1.      Pursuant to W.PA.LBR 9019-2, et seq, concerning the Mediation Process

 in Bankruptcy Cases, each of the following matters (together with all issues arising in or related

 thereto), are hereby referred to Mediation:

                        a.        each of the above-referenced adversary proceedings; and

                        b.        the following contested matters:

                                  (1)     Motion for an Order (i) Approving the Assumption of the
                                          Settlement Agreement and Release Between the Debtor and
                                          Mutual Benefit Insurance Company, (ii) Approving the Sale
                                          of Certain Insurance Policies, and (iii) Issuing an Injunction
                                          Pursuant to the Sale of Certain Insurance Policies, [Dkt. No.
                                          10]; and
                                  (2)     Motion for an Order (i) Approving the Assumption of the
                                          Settlement Agreement and Release Between the Debtor and
                                          Westfield Insurance Company, (ii) Approving the Sale of
                                          Certain Insurance Policies, and (iii) Issuing an Injunction
                                          Pursuant to the Sale of Certain Insurance Policies [Dkt. No.
                                          12].

                2.      The Honorable Thomas P. Agresti is hereby appointed as mediator of the

 within matter. Judge Agresti shall have full and complete authority to conduct the Mediation as

 he sees fit and may establish or modify all terms and conditions for the Mediation as he may deem

 appropriate in his discretion.

                3.      By agreeing to participate in the Mediation, the Parties shall not be deemed

 to have waived or to be estopped from raising any arguments or positions in any further litigation

 before this Court in the event the Mediation fails to completely resolve the dispute of the Parties.

                4.      Unless Judge Agresti directs otherwise, on or before October 19, 2020, the

 Parties shall submit a confidential “Position Summary” of their respective positions to Judge

 Agresti, with service on opposing Counsel/Party required. Summaries shall not exceed 10 pages




                                                     4
Case 20-21595-GLT         Doc 163     Filed 09/18/20 Entered 09/18/20 13:23:27             Desc Main
                                     Document      Page 5 of 7



 in length (excluding exhibits). To the extent any Parties have similar interests and positions, they

 may submit a joint Position Summary.

                5.       Unless Judge Agresti directs otherwise, on or before October 19, 2020, the

 Parties are encouraged to jointly submit any exhibits that may be necessary for the conference, but

 upon failure to do so, shall submit their respective exhibits.

                6.       All Counsel of Record for the Parties involved in the dispute being referred

 to Mediation, together with their respective clients, or representatives of the clients, shall attend

 the Mediation to be scheduled by Judge Agresti, without excuse. Although the Court’s long-

 standing practice is to require in-person Mediation sessions, in consideration of the ongoing

 COVID-19 pandemic and the fluidity of local and state health directives, Judge Agresti is hereby

 accorded full discretion to determine the manner by which the Mediation will occur and how the

 Parties will attend and participate. Irrespective of the chosen method for Mediation – whether in

 person, video, or otherwise – all of the individuals required to attend the Mediation shall remain

 present during the Mediation and participate in the Mediation in good faith until Judge Agresti

 officially concludes the session, unless excused earlier by the Court, or by Judge Agresti, if due to

 sudden medical or other emergency on the eve or day of the Mediation. “Attendance” as used

 herein requires (1) clients/representatives and insurers possessing FULL AND COMPLETE

 PERSONAL AUTHORITY TO RESOLVE THE MATTER; and (2) appearance at all times

 during the Mediation.

                7.       The Parties are directed to cooperate fully with Judge Agresti in fulfilling

 his role under this appointment in, among other things, meeting with him personally or by phone

 to discuss and/or provide any background information he may feel necessary to effectively perform

 his duties prior to the time of the Mediation.



                                                   5
Case 20-21595-GLT        Doc 163     Filed 09/18/20 Entered 09/18/20 13:23:27              Desc Main
                                    Document      Page 6 of 7



                8.      Except as to the matters referred to in Paragraphs 6 and 7 above, any

 and all matters, including those incidental and related thereto, arising at any time out of the above

 referenced Mediation process shall remain confidential and shall not be subject to any disclosure

 by any of the Parties or Judge Agresti at any time, including but not limited to any pending or

 anticipated discovery, any future court appearances, hearings, or any other proceedings involving

 the subject or related litigation. Subject to Judge Agresti’s sole discretion in actually terminating

 the Mediation, so long as operating in good faith, any Party may at any time during said Mediation

 conference notify Judge Agresti (and the opposing Parties) of its desire to conclude the Mediation

 process without further hearing, following which time the identity of said Party shall remain

 confidential and undisclosed by Judge Agresti and the opposing Parties to the Court. Upon

 conclusion of the Mediation, the Court will simply be notified that good faith attempts at Mediation

 were unsuccessful and a decision on the proceeding and any related matters should proceed before

 the Court in the normal course.

                9.      In the event resolution of all or part of the outstanding issues occurs, then

 within seven days of the conclusion of the Mediation, the Parties shall file a joint settlement

 motion along with the appropriate order, which the Court shall immediately review and enter

 unless a need for hearing is apparent from the motion.

                10.     Any failure of the individuals referred to in Paragraphs 6 and 7 above, to

 comply with the requirements set forth in those paragraphs will be deemed, as a per se matter, to

 have not acted in good faith and thereby subject themselves to the imposition of sanctions after

 notice and hearing, which sanctions may include reprimand, monetary fine, including payment of

 all costs of the Mediation, and/or loss of an opportunity to present evidence at the time of trial on

 the matter.



                                                  6
Case 20-21595-GLT             Doc 163    Filed 09/18/20 Entered 09/18/20 13:23:27             Desc Main
                                        Document      Page 7 of 7



                   11.      In the event the Mediation concludes without a final resolution, on or

 before seven days after the conclusion of the Mediation (as officially announced by Judge

 Agresti), each Party shall file with the Court a Certification declaring that they have fully

 complied with the requirement to cooperate and act in good faith with full authority to settle the

 matter as well as the attendance requirement, all of which is referred to in Paragraphs 6 and 7

 above, setting forth the identity and title of those who attended the Mediation. The requirements

 of this paragraph are not exclusive and without prejudice to the right of any Party to allege any

 claim of lack of good faith against another Party and seek appropriate sanctions and/or damages.

                   12.      In the event Judge Agresti determines that the Parties are unable to resolve

 this matter after thoughtful, cooperative, and good faith efforts by all Parties, he will immediately

 notify the Court of such development and the matter will be referred back to the Court’s docket to

 establish suitable discovery deadlines and trial dates as expeditiously as possible under the

 circumstances.

                   13.      Except as otherwise set forth above, the “Mediation process” set forth and

 identified in the W.PA. LBR 9019-4 shall control all matters related to the foregoing Mediation.

                    14.      Debtor’s Counsel shall serve a copy of this Order on all interested parties in

         the related adversary proceedings that do not receive service in the main case via CM/ECF.




 Dated: September 18, 2020
                                                       GREGORY L. TADDONIO
                                                       UNITED STATES BANKRUPTCY JUDGE

 Case administrator to mail to:
 Debtor




                                                      7
